DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/08/2021. In the applicant’s response, claims 1, 3-5, 9-10, 12-13, and 19 were amended. Accordingly, claims 1-6, 8-15, and 17-20 are pending and being examined. Claims 1, 10, and 19 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US PUB 2013/0300740, hereinafter “Snyder”) in view of Bogdoll et al (US 2019/006537, hereinafter “Bogdoll”). 

Regarding claim 1, Snyder discloses a stationary object detecting method (the method for determining the types/features of objects including cars and buildings; see fig.8), comprising: 
obtaining point cloud data of a scene (“obtain data points” which are collected from a landscape and merged to form a point cloud; see 182 of fig.8 and para.86; see also 72 of fig.4 and para.64), wherein a background, a moving ground object in a moving state and a stationary object temporarily in a stationary state are comprised in the scene, and the stationary object comprises a vehicle in the stationary state (wherein a landscape/scene includes a street “with buildings”, and “cars positioned on the street”; see para.152, lines 8-11; wherein a landscape/scene includes “the car moving down the street”; see para.201 lines 19-23); 
obtaining feature information of each of data points in the wherein each of the data points has feature information associated with an object including ‘cars’, “building wall”, “building roof”, and “elongate objects”, such as a pipe, a cable, a road; see para.52, lines 1-12; see 521 of fig.2 and para.56); 
performing a triangulation network connection on the data points in the wherein the data points in the point cloud are connected in a triangle/polygon structure; see fig.5 (a) -> fig.5 (b) and para.66), and taking a picture of the triangular network model using a preset camera to obtain an image (generate an image 118 based on the polygon structure 104; see figs.5(b)-3(d) and para.67. It should be noticed that the data points are captured from ‘an imaging camera”, see para.48, lines 5-11), wherein each pixel point in the image corresponds to one of a plurality of triangles in the triangular network model (see fig.5(b) and fig.5(c)); 
obtaining a first data point corresponding to each pixel point in the image (find the corresponding points between the data points and the image; e.g., 124[Wingdings font/0xE0]122, see fig.5( e) and para.68 lines 1-4), and obtaining a feature map of the obtain a feature map of the point cloud according to feature values (such as height, color values) of each point; see fig.5(h) and para.68-69; see also “height” feature fig.6 and “color” feature fig.7), wherein the first data point is a data point on a vertex of the triangle corresponding to the pixel point (see “data point” 124 in fig.5(e ) and the corresponding triangle in fig.5(b)); and 
inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the determine the types of objects based on the features of the point cloud; see 184, 186 of fig.8 and para.86).

Snyder does not explicitly disclose: “performing a pre-processing on the point cloud data to remove the moving ground object in the scene and generate evenly distributed 
However, in the same field of endeavor, Bogdoll teaches, before the obtaining feature information of each of data points in the point cloud data, the method further comprises: performing a pre-processing on the point cloud data to remove the moving ground object in the scene and generate evenly distributed point cloud data that comprises data corresponding to the background and the stationary object (“training the machine learning model 118 to generate a point cloud corresponding to the empty street by removing points corresponding to the added vehicles”, “a street may be detected using LIDAR without vehicles driving along it”, see para.18). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Bogdoll into the teachings of Snyder for removing points corresponding to the moving vehicles from the point cloud data to train a machine learning model based on “the empty street” as taught by Bogdoll, in order provide a machine learning model for driver assistance technologies (Bogdoll, see para.2).

Regarding claim 2, 11, 20, the combination of Snyder and Bogdoll discloses, wherein the feature information of the data points further comprises at least one of intensity information, a planar probability (Snyder: whether there is a wall that is approximately perpendicular to ground; see 186 of fig.8 and para.86), a scattered probability, depth information, an optimal domain, and a vertical component of a normal vector of the optimal domain of the data points.  

Regarding claim 3, 12, the combination of Snyder and Bogdoll discloses, wherein the feature map comprises a first feature map (Snyder: “color map” see fig.7) and a second feature map (Snyder: “height map”, see fig.6), and the obtaining a feature map of the point cloud data according to feature information of each first data point comprises: generating the first feature map of the point cloud data according to intensity information, a planar probability, and a scattered probability of each first data point (Snyder: “color mapping” see fig.7); Appl. Ser. No. 16/517,782 Response to Office ActionPage 3 generating the second feature map of the point cloud data according to an optimal domain, depth information, and a vertical component of a normal vector of the optimal domain of each first data point (Snyder:use 3D spatial information including “depth”, ‘height”; see para.106 lines 3-7); and the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the first feature map and the second feature map into the classification model to obtain the stationary object in the point cloud data (Snyder:see 184, 186 of fig.8).  

Regarding claim 4, 13, the combination of Snyder and Bogdoll discloses, wherein the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the feature map into the classification model to obtain a category of each pixel point in the image, wherein the category comprises background or stationary object (Snyder: “building wall” identification; see 186 of fig.8); determining a category of a data point corresponding to each pixel point according to the category of each pixel point (Snyder: point-by-point 

Regarding claim 5, 14, the combination of Snyder and Bogdoll discloses, wherein the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the feature map into a SnapNet classification model to obtain a category of each pixel point in the image, wherein the SnapNet classification model is a two-class network model for distinguishing between a background and a stationary object (Snyder: “different classification algorithms”; see para.87).  

Regarding claim 6, 15, the combination of Snyder and Bogdoll discloses, wherein after the determining the data points corresponding to the stationary object according to a shape of each data clusterAppl. Ser. No. 16/517,782 Response to Office Action Page 4and a number of data points comprised in each data cluster (Snyder: see fig.5(b)-fig.(e)), the method further comprises: performing an oriented bounding box filtering on the data points corresponding to the stationary object to enclose the data points corresponding to the stationary object in the oriented bounding box (Snyder: type identification; see 184, 186 of fig.8).  
 

Regarding claim 8, 17, the combination of Snyder and Bogdoll discloses, wherein before the taking a picture of the triangular network model using a preset camera, the method further comprises: generating a camera parameter according to a preset constraint, wherein the constraint comprises that: a pitch angle of a camera is greater than or equal to a preset angle, and a proportion of effective pixels in a generated image is higher than a preset value; and generating the preset camera according to the camera parameter (Snyder: generate an image 118 based on the polygon structure 104; see figs.5(b)-3(d) and para.67. It should be noticed that the data points are captured from ‘an imaging camera”, see para.48, lines 5-11).  

Regarding claim 9, 18, the combination of Snyder and Bogdoll discloses the method according to claim 2, wherein the feature information comprises the optimal domain, and the obtaining feature information of each of data points in the point cloud data comprises: for each data point, obtaining all domains of the each data point, and a linear probability, a planar probability and a scattered probability of each of the domains; determining an amount of domain information of each of the domains according to the linear probability, the planar probability, and the scattered probability of each of the domains; and taking a domain with a smallest amount of domain information as the optimal domain of the each data point, and taking a linear probability, a planar probability and a Appl. Ser. No. 16/517,782 Response to Office Action Page 5scattered probability of the optimal domain as the linear probability, the planar probability and the scattered probability of the each data point, respectively 

Regarding claims 10, 19, each of them is an inherent variations of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant’s arguments, filed on 11/08/2021, have been fully considered but they are not persuasive. 

On page 11 of applicant’s response, applicant argues:
“From the above disclosure, it can be seen that Bogdoll discloses removing points corresponding to vehicles, no matter the vehicles are in a moving state or in a stationary state, so as to generate a point cloud corresponding to the empty street. However, as recited in amended claim 1, a pre-processing is performed on the point cloud data to remove the moving ground object to generate evenly distributed point cloud data that includes data corresponding to the background and a vehicle in the stationary state. ”
(The emphases added by applicant.)

The examiner respectfully disagrees with the applicant’s argument. It is because Bogdoll clearly teaches: “training the machine learning model 118 to generate a point cloud corresponding to the empty street by removing points corresponding to the added vehicles”, wherein “a street may be detected using LIDAR without vehicles driving along it”, see Paragraph [0018]. It is clear that: “removing points” in the method in Bogdoll only correspond to the added vehicles, instead of any vehicle argued by applicant, and wherein an “empty street” is detected in the method in Bogdoll without vehicles driving along it, instead of any vehicle argued by applicant. In other words, “removing points” in the method in Bogdoll only correspond to moving vehicles, instead of stationary vehicles. In Paragraph [0052], Bogdoll further classifies objects into “stationary object” or “an object moving consistently”. Therefore, “the added vehicles” and/or “vehicle driving along it” in the method in Bogdoll refer to moving vehicles. The rejections thus are proper and the argument is unpersuasive.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/21/2021